Citation Nr: 0325672	
Decision Date: 09/30/03    Archive Date: 10/03/03

DOCKET NO.  01-08 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to an increased evaluation for mild 
circumferential disc bulge L4-5 with mild central canal 
stenosis and chronic low back pain, currently rated as 40 
percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from August 1996 to October 
1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fort Harrison, Montana.

Review of the claims file reflects that the veteran had 
perfected an appeal as to the RO's denial of service 
connection for patella facet syndrome, right knee.  In 
October 2001, the RO issued a Decision Review Officer's 
decision granting service connection for patella facet 
syndrome, right knee.  This was a full grant of the benefit 
sought on appeal with respect to this issue.  As there is no 
jurisdiction-conferring notice of disagreement as to the 
down-stream elements of effective date or compensation level, 
those issues are not currently in appellate status.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).


REMAND

During the course of this appeal there was a significant 
change in VA law.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, and 5107 became law.  Regulations 
implementing the VCAA have also been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  Records show the 
veteran has not been given adequate notice of the VCAA and 
specifically how it applies to his claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

In January 2003, the Board undertook additional development 
on the issue at hand, pursuant to 38 C.F.R. § 19.9(a)(2).  In 
Disabled American Veterans, et. al., v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (DAV), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) determined that 38 C.F.R. § 19.9(a)(2) was 
inconsistent with 38 U.S.C. § 7104(a).  The Federal Circuit 
invalidated 38 C.F.R. § 19.9(a)(2) because, in conjunction 
with 38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction (AOJ) for initial 
consideration and without having to obtain a waiver from the 
appellant.  The Federal Circuit also invalidated 38 C.F.R. 
§ 19.9(a)(2)(ii), which required the Board "to provide the 
notice required by 38 U.S.C. [§] 5103(a)" and "not less 
than 30 days to respond to the notice," because it was 
contrary to 38 U.S.C. § 5103(b), which provided the claimant 
one year to submit evidence.  

In accordance with the January 2003 development memorandum, 
the Board obtained additional evidence consisting of VA 
treatment records.  This evidence has not been considered by 
the RO and the veteran has not waived such consideration.  
Thus, pursuant to the decision of the Federal Circuit in DAV, 
a remand is required for consideration of this evidence by 
the AOJ.  

In addition to the decision in DAV, the Federal Circuit also 
invalidated 38 C.F.R. § 3.159(b)(1), which allowed a decision 
to be made before the one year period for submitting new 
evidence had expired with the proviso that if the information 
or evidence was subsequently provided within the one year 
period, then VA would readjudicate the claim.  Paralyzed 
Veterans of America, et al. v. Secretary of Veterans Affairs, 
Nos. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003) 
(PAV).  Accordingly, although the claimant notified the Board 
in November 2002 that he had submitted all the evidence he 
had to submit, the Board finds that further action is 
warranted in light of the Federal Circuit decision in PAV.  

A November 2002 statement from the veteran reflects his 
complaints of increased symptoms related to his low back 
disorder.  Specifically, the veteran states that he is in 
receipt of shots and prescription medication for pain and 
muscle relaxation.  Accordingly, the veteran should be 
afforded a VA examination to determine the extent of his 
disability due to his low back impairment.

In this regard, it is noted that the United States Court of 
Appeals for Veterans Claims (Court) has held that where the 
evidence does not adequately evaluate the current state of 
the condition, the VA must provide a new examination.  Olsen 
v. Principi, 3 Vet. App. 480, 482 (1992).  Moreover, under 
the VCAA, the assistance provided by VA shall include 
providing a medical examination or obtaining a medical 
opinion when such is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d)(1) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2002); see also Green v. Derwinski, 1 Vet. 
App. 121 (1991).  

The veteran's service-connected back disability is rated 
under Diagnostic Codes 5293 and 5295.  38 C.F.R. § 4.71a 
(2002).  Effective September 23, 2002, the regulation 
governing the evaluation of intervertebral disc syndrome, 
38 C.F.R. § 4.71a, Diagnostic Code 5293, was revised.  See 67 
Fed. Reg. 54,345-54,349 (August 22, 2002).  

Prior to September 23, 2002, Diagnostic Code 5293 provides 
for assignment of a 
40 percent evaluation severe symptoms characterized by 
recurring attacks with intermittent relief.  A 60 evaluation 
is the maximum evaluation for this diagnostic code, requiring 
a pronounced condition, with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.

The revised criteria provide that intervertebral disc 
syndrome (preoperatively or postoperatively) will be rated 
either on the total duration of incapacitating episodes over 
the past 12 months or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  With incapacitating episodes having a total 
duration of at least six weeks during the past 12 months a 60 
percent rating is assigned.  With incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months, a 40 percent rating is 
assigned.  With incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months, a 20 percent rating is assigned.  
With incapacitating episodes having a total duration of at 
least one week but less than two weeks during the past 12 
months, a 10 percent rating is assigned.  

Note (1) provides that for purposes of evaluations under 
5293, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician. "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Note (2) provides that 
when evaluating on the basis of chronic manifestations, 
evaluate orthopedic disabilities using evaluation criteria 
for the most appropriate orthopedic diagnostic code or codes. 
Evaluate neurologic disabilities separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes.  Note (3) provides that if intervertebral disc 
syndrome is present in more than one spinal segment, provided 
that the effects in each spinal segment are clearly distinct, 
evaluate each segment on the basis of chronic orthopedic and 
neurologic manifestations or incapacitating episodes, 
whichever method results in a higher evaluation for that 
segment.
67 Fed. Reg. 54,345-54,349 (August 22, 2002), to be codified 
at 38 C.F.R. § 4.71a, Diagnostic Code 5293.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should review the record and 
send an appropriate letter to the 
appellant to ensure compliance with all 
notice and assistance requirements set 
forth in the VCAA.  The RO should advise 
him of the evidence necessary to 
substantiate his claim, as well as what 
evidence he is to provide and what 
evidence VA will attempt to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The RO should further advise him 
of the period of time within which any 
additional information or evidence must 
be received.  See Paralyzed Veterans of 
America, et al. v. Secretary of Veterans 
Affairs, Nos. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003).

2.  The RO should contact the veteran and 
request him to identify the names, 
addresses and approximate dates of 
treatment or evaluation for all VA and 
non-VA medical care providers who may 
possess additional records supportive of 
his claim for increased back disability.  
After securing any necessary releases, 
the RO should obtain records not already 
associated with the claims file.

3.  The RO should make arrangements for 
the veteran to undergo a comprehensive VA 
orthopedic examination to determine the 
current severity of his service connected 
low back disorder.  The claims folder 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination of the veteran.  The examiner 
should perform all necessary radiological 
studies of the lumbar spine, specifically 
to include x-rays.  The examination of 
the lumbar spine should include range of 
motion studies, commentary as to the 
presence and extent of any painful motion 
or functional loss due to pain, specific 
information as to the frequency and 
duration of incapacitating episodes, and 
a description of all neurologic 
manifestations (e.g., radiating pain into 
an extremity).  The examiner should offer 
complete rationales for all opinions and 
conclusions expressed.

4.  After undertaking any additional 
development deemed appropriate, the RO 
should review the entire evidentiary 
record and readjudicate the issue on 
appeal and whether the former and/or 
current criteria for rating disability of 
the spine should be applied.  If any 
remaining benefit sought is not granted 
to the veteran's satisfaction, the RO 
should issue an appropriate supplemental 
statement of the case.  The requisite 
period of time for a response should be 
afforded.  Thereafter, the case should be 
returned to the Board for further 
appellate review, if otherwise in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



_________________________________________________
	M. SABULSKY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



